Citation Nr: 1757511	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral glaucoma, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot callus.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1983.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a left foot callus and tinnitus, and denied to reopen the claim for service connection for glaucoma as there was no new and material evidence.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing, and a transcript of this hearing is of record.

The Board notes that the Veteran's attorney filed a withdrawal from representation in September 2015.  No other representative has been appointed by the Veteran at this point, which was confirmed at the August 2017 hearing.  The Board concludes that the Veteran wishes to represent himself in this matter.

The Veteran has provided documentation reflecting that he is currently going through bankruptcy proceedings.  In light of the Veteran demonstrating a financial hardship, the Veteran's motion to advance this appeal on the Board's docket is granted pursuant to 38 U.S.C. § 7017(a)(2)(C) (2012) and 38 C.F.R. § 20.900(c) (2017).

The issues of service connection for a left foot callus and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed March 2009 rating decision is the last final decision that denied service connection for bilateral glaucoma, finding that new and material evidence had been received but denying service connection on the merits.

2.  The evidence received since the final March 2009 rating decision is not new and material, and the service connection claim for bilateral glaucoma is not reopened.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision reopening and denying service connection for bilateral glaucoma is final.  38 U.S.C. §§ 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2017).

2.  The evidence received since the March 2009 rating decision is not new and material, and the criteria to reopen the service connection claim for bilateral glaucoma are not met.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017).

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision on the same issue at hand.  38 C.F.R. § 20.1104.  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Board will summarize the relevant evidence.  The Veteran filed an original service connection claim for bilateral glaucoma in March 2002, and the RO denied such claim in September 2002.  In January 2007 and April 2007, the RO denied to reopen the Veteran's service connection claim as no new and material evidence was received.

In March 2009, the RO reopened the Veteran's claim for service connection for bilateral glaucoma, but denied service connection on the merits as the evidence did not show that the Veteran's bilateral glaucoma was incurred in or aggravated by active duty service.

The Veteran did not appeal the March 2009 rating decision; nor was new and material evidence received within a year of notification of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in August 2010, the Veteran petitioned to reopen the previously denied bilateral glaucoma claim.  In an April 2011 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been received.  The Veteran subsequently submitted a timely VA Form 9 after the issuance of the statement of the case, and the instant appeal ensued.

Accordingly, based on the procedural history as reflected above, the March 2009 rating decision is the last final decision denying the Veteran's bilateral glaucoma claim.

After a review of all the evidence, the Board finds that the evidence received subsequent to the last final decision dated in March 2009, which denied service connection for bilateral glaucoma, is cumulative and, when considered with evidence earlier of record, does not relate to the unestablished elements of an in-service injury or nexus that are necessary to substantiate the claim.

In this regard, evidence received subsequent to the last final decision includes various statements from the Veteran and an August 2017 hearing transcript.

The additionally received, non-duplicative evidence is new, but it is not material as the statements and hearing transcript do not reflect any in-service injury that was not already previously considered, or indication of a nexus to active duty service.  The Board notes that in August 2010, the Veteran stated that he was first diagnosed and treated for glaucoma in 1976 during service.  While the actual date of onset or diagnosis has changed, the Veteran previously contended that his glaucoma was first diagnosed or had an onset during active duty service.  In his January 2017 correspondence, the Veteran noted Dr. A.J.M.'s opinion that trauma to the eyes could have caused an onset of glaucoma.  However, this, too, is not new; in fact, Dr. A.J.M.'s letter discussing a possible relationship was associated with the claims file prior to the March 2009 rating decision.  The hearing transcript also refers to an in-service injury that was already considered by the RO, specifically the in-service left eye injury.

The Board concludes that the additional evidence received since the final decision does not constitute new and material evidence upon which the claim may be reopened.  For these reasons, the Board finds that new and material evidence has not been received to reopen service connection for bilateral glaucoma, and the claim is not reopened.


ORDER

New and material evidence has not been received, the claim for entitlement to service connection for bilateral glaucoma is not reopened.


REMAND

Remand is necessary for further evidentiary development.

First, regarding the claim for service connection for a left foot callus, VA treatment records reflect a callus in the center of the Veteran's left sole, and the Veteran testified at his August 2017 videoconference hearing that he continued to develop calluses at the same place on the bottom of his feet since service.  Service treatment records (STRs) also reflect an assessment of a left foot callus in May 1983.  However, the Veteran has not yet been afforded a VA examination in order to determine whether his claimed left foot callus is related to service, to include his in-service assessment of left foot callus.  This should be accomplished on remand.

Regarding the claim for service connection for tinnitus, the Veteran has current complaints of tinnitus, and reports in-service noise exposure and onset of tinnitus during service.  Although an October 2013 VA examiner provided a negative opinion, the sole rationale provided was that the Veteran was discharged from active duty service in 1983, and reported an onset of seven to eight years ago.  The examiner did not address the in-service noise exposure, the possibility of a delayed onset of tinnitus, the Veteran's military occupation specialty as an indirect fire infantryman, or his subsequent statements of tinnitus since service.  As such, the Board finds that this VA examination and opinion are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, provide the Veteran with a VA examination to determine the nature and etiology of his claimed left foot callus.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Please determine the feasibility of scheduling the Veteran for a VA examination at the Tuscaloosa VA clinic as it is closer to him than the Jackson VA Medical Center (VAMC).

Although a complete review of the record is imperative, attention is called to the following:

*September 1976, November 1987, and January 1993 examination reports reflecting normal clinical evaluations for the feet and skin and the Veteran's denials of any foot trouble.

*A May 1983 STR reflecting the Veteran's complaint of left foot pain for about six months; an examination of a mild crust-like area on the left plantar region, which was hard to the touch; and an assessment of left foot callus.

*A February 2002 VA treatment record reflecting a callus in the center of the Veteran's left sole and complaint of aching feet.

*The Veteran's January 2017 statement that he served in infantry battalions, in the construction company, and in an engineering battalion, during which time he had a reoccurring callus under his left foot that bothered him if walking or standing for long periods of time.

*The August 2017 videoconference hearing transcript where the Veteran reported that he was an infantry soldier, did a lot of hiking and walking through mud and water, and had built-up calluses at the same place on the bottom of his feet since service.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Clarify whether the Veteran has a current disability involving a left foot callus.

b)  If so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed left foot callus had an onset during the Veteran's active service or was caused by or related to his active service, specifically his in-service assessment of a left foot callus and service time in the infantry.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of his claimed tinnitus.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Please determine the feasibility of scheduling the Veteran for a VA examination at the Tuscaloosa VA clinic as it is closer to him than the Jackson VA Medical Center (VAMC).

Although a complete review of the record is imperative, attention is called to the following:

*September 1976, November 1987, and January 1993 examination reports reflecting normal clinical evaluations for the ears and drums, and the Veteran's denials of any ear trouble.

*VA treatment records from July 2004, July 2007, and July 2008 reflecting no reports of recent change in hearing.

*The Veteran's August 2010 statement that he developed tinnitus while he was in the infantry for eight years.

*The October 2013 VA examination report and negative opinion.

*The Veteran's January 2017 statement that he served in infantry battalions, a construction company, and engineering battalion; that he was a mortar man who had weapons, including mortars, tanks, M16s, M60s, 50 calibers, claymore mines, and other loud weapons going off around him all the time; and that he now had constant ringing in his ears and found it difficult to hear people when they spoke to him.

*The August 2017 videoconference hearing transcript where the Veteran testified that he was an infantry soldier, was a mortar man and fired night fire for tanks, was exposed to loud sounds almost daily, and was not exposed to loud noises post-service.
After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed tinnitus had an onset during the Veteran's active service or was caused by or related to his active service, specifically his reported in-service acoustic trauma.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  After determining whether any additional development is necessary, readjudicate the Veteran's claims for service connection for a left foot callus and tinnitus.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


